Case 17-01130-jw        Doc 238     Filed 10/26/20 Entered 10/26/20 11:03:18            Desc Main
                                    Document      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA


In re:                                                     Case No. 17-01130-jw
         Connie Lynette Hardwick,

         Debtor.                                           Chapter 11


In re:                                                     Case No. 17-01132-jw
         Double J Farms, LLC,
                                           Chapter 11
          Debtor.
         EX PARTE REQUEST TO WAIVE FEE TO REOPEN CASE AND REQUEST
                               FOR REFUND

            Connie Hardwick, hereby request that this Court waive the fee to reopen the
    bankruptcy case to seek a discharge and refunds the already paid fee of $1,167.
                                               Facts
            1.      The Debtors captioned above were granted an order approving its Plan of
    Reorganization.
            2.      The Order approving the Plain filed on January 31, 2018 at Docket No. 189
    (the “Order”) provided that if the Debtors filed a “Notice of Completion Plan Payments or
    a motion pursuant to 11 U.S.C. § 1141(d)(5), in accordance with District of South Carolina
    Local Bankruptcy Rule 4004-1 . . .” the case may be reopened without payment of a fee.
                                            Arguments
            3.      The Debtors through their counsel filed the Notice of Completion Plan
    Payments on October 13, 2020.
            4.      The Debtors’ counsel paid the required fee at the time of filing.
            5.      Upon further review Debtors’ counsel is now aware that the Order provided
    for the waiver of this fee and as such the Debtors’ counsel is now filing this Request to
    Waive the Fee and also requesting a refund of the fee of $1,167 that was paid on October
    13, 2020 after Docket No. 233.
            Wherefore, Movant respectfully requests that this Court enter an order waive the
    filing fee requirement and refunding the fee paid are reopening of $1,167 as such fee was
    not required, and to award any additional relief as this Court deems proper.


                                                  1
Case 17-01130-jw        Doc 238   Filed 10/26/20 Entered 10/26/20 11:03:18      Desc Main
                                  Document      Page 2 of 2




   Dated: October 26, 2020
                                                 Markham Law Firm, LLC

                                                 __/s/Sean Markham
                                                 Sean Markham , I.D. # 10145
                                                 Attorney for Connie Hardwick
                                                 PO Box 20074
                                                 Charleston, SC 29413-0074
                                                 Tel: (843) 284-3646
                                                 Email: sean@markhamlawsc.com




                                             2
